In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 

Nos. 15‐2477 & 15‐2485 
UNITED STATES OF AMERICA, 
                                                           Plaintiff‐Appellee, 

                                                    v. 

EGAN MARINE CORPORATION and DENNIS MICHAEL EGAN, 
                                Defendants‐Appellants. 
                                 ____________________ 

               Appeals from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                     No. 10 CR 33 — James B. Zagel, Judge. 
                                  ____________________ 

   ARGUED DECEMBER 5, 2016 — DECIDED DECEMBER 12, 2016 
                ____________________ 

   Before  EASTERBROOK  and  ROVNER,  Circuit  Judges,  and 
SHADID, District Judge.* 
   EASTERBROOK, Circuit Judge. Barge EMC‐423 exploded on 
January 19, 2005, while under way between Joliet and Chica‐
go with a cargo of clarified slurry oil. The blast threw deck‐
hand Alex Oliva into the water; he did not survive. Contend‐

                                                 
      * Of the Central District of Illinois, sitting by designation. 
2                                           Nos. 15‐2477 & 15‐2485 

ing that Dennis Egan, master of the tug Lisa E that had been 
pushing the barge, had told Oliva to warm a pump using a 
propane  torch,  the  United  States  obtained  an  indictment 
charging  Egan  and  the  tug’s  owner  (Egan  Marine  Corp.) 
with  violating  18  U.S.C.  §1115,  which  penalizes  maritime 
negligence  that results in death,  plus other  statutes that pe‐
nalize the negligent discharge of oil into navigable waters. 
    After  a  bench  trial,  Judge  Zagel  found  that  the  prosecu‐
tion  had  established,  beyond  a  reasonable  doubt,  that  Egan 
gave the order to Oliva, that the torch caused the explosion, 
that Oliva died as a result, and that the barge released oil as 
a further result. That such an order, if given, was negligence 
(or  worse)  no  one  doubted;  open  flames  on  oil  carriers  are 
forbidden by Coast Guard regulations and normal prudence. 
The  court  sentenced  Egan  to  six  months’  imprisonment,  a 
year’s supervised release, and restitution of almost $6.75 mil‐
lion.  Egan  Marine  was  placed  on  probation  for  three  years 
and  ordered  to  pay  the  same  restitution,  for  which  it  and 
Egan are jointly and severally liable. 
    The criminal prosecution was the second trial of these al‐
legations.  Two  years  before  the  grand  jury  returned  its  in‐
dictment, the United States had filed a civil suit against Egan 
Marine  seeking  damages  on  the  same  theory:  that  Egan  di‐
rected  Oliva  to warm the pump using  a torch, whose flame 
caused an explosion, a death, and an oil spill. That case, too, 
went  to  a  bench  trial.  And  Judge  Leinenweber,  who  heard 
the  evidence,  determined  that  the  United  States  had  not 
proved  its  claim.  2011  U.S.  Dist. LEXIS  138087  (N.D.  Ill.  Oct. 
13,  2011)  at  *11  (“the  Government  did  not  prove,  by  a  pre‐
ponderance  of  the  evidence,  that  Alex  Oliva  was  using  a 
propane torch on the cargo pump of the EMC 423 at the time 
Nos. 15‐2477 & 15‐2485                                                3 

of the incident”). The United States did not appeal from that 
adverse decision but instead pressed forward with this crim‐
inal prosecution. 
    Egan and Egan Marine sought the benefit of issue preclu‐
sion  (collateral  estoppel),  arguing  that  the  United  States 
should  not  be  allowed  to  contend  that  they  are  guilty  be‐
yond a reasonable doubt after Judge Leinenweber found that 
the proof did not show culpability even by a preponderance 
of the evidence. But Judge Zagel rejected this contention. 
     The  Supreme  Court  has  said  that  the  outcome  of  a  civil 
case has preclusive force in a criminal prosecution. See Yates 
v.  United  States,  354 U.S.  298,  335–36  (1957).  (Burks  v.  United 
States, 437 U.S. 1 (1978), overruled a different portion of Yates 
relating to double jeopardy; Burks did not question the por‐
tion  of  Yates  dealing  with  preclusion.)  If  the  United  States 
cannot prove a factual claim on the preponderance standard, 
it cannot logically show the same thing beyond a reasonable 
doubt. The prosecutor maintains that this statement in Yates 
was  dictum,  but  we  do  not  think  that  characterization  ap‐
propriate.  It  was  integral  to  the  Court’s  rationale—for  alt‐
hough  the  Justices  proceeded  to  conclude  that  the  civil  suit 
did  not  block  the  Yates  prosecution  under  ordinary  princi‐
ples  of  preclusion,  it  would  not  have  undertaken  that  exer‐
cise  had  the  Court  believed  issue  preclusion  categorically 
inapplicable to the civil–criminal sequence. 
   United  States  v.  Weems,  49  F.3d  528  (9th  Cir.  1995),  and 
United  States  v.  Rogers,  960  F.2d  1501  (10th  Cir.  1992),  both 
took Yates at face value and held that a criminal prosecution 
can be blocked by the preclusive effect of a decision in a civil 
case. No court of appeals has held otherwise. But the United 
States maintains, and Judge Zagel concluded, that our deci‐
4                                          Nos. 15‐2477 & 15‐2485 

sion in United States v. Alexander, 743 F.2d 472 (7th Cir. 1984), 
means that preclusion is unavailable notwithstanding Yates. 
    Alexander held that the outcome of an administrative pro‐
ceeding cannot be invoked to block the resolution of a crimi‐
nal indictment. The opinion observed that many administra‐
tive  systems  are  designed  to  be  informal  and  expeditious, 
and that when the agency loses an administrative adjudica‐
tion it may not be entitled to judicial review. 743 F.2d at 477. 
Making the administrative process reliable enough to justify 
preclusive  effect  in  a  criminal  prosecution  might  require  a 
substantial  investment  of  prosecutorial  resources—if  that 
were even possible under the statute in question. The United 
States’ alternative might be to forego the administrative pro‐
ceeding, which could have bad consequences of its own. 
     When  using  these  considerations  of  public  policy  to  de‐
cide  whether  to  give  preclusive  effect  to  administrative  ad‐
judications, Alexander drew on Standefer v. United States, 447 
U.S. 10 (1980), which had concluded that it would be unwise 
to  apply  nonmutual  preclusion  from  one  criminal  prosecu‐
tion  to  another.  Standefer  and  Niederberger  had  been 
charged  with  joint  criminal  activity.  Niederberger  was  tried 
first  and  acquitted;  Standefer  maintained  that  he  was  enti‐
tled to  the  benefit of that adjudication,  because  it takes  two 
to  tango.  The  Court  held  not,  observing  (447  U.S.  at  21–23) 
that  nonmutual  preclusion  (that  is,  using  the  result  in  A’s 
case to determine the result in B’s) is designed largely to re‐
duce litigation costs in civil suits, while the criminal process 
has  different  and  more  important  goals.  The  Justices  added 
that  acquittals  in  criminal  prosecutions  are  unreasoned  and 
cannot  be  reviewed  (given  the  Double  Jeopardy  Clause); 
they  may  reflect  compromise  or  misunderstanding  rather 
Nos. 15‐2477 & 15‐2485                                               5 

than  a  determination  of  contested  facts.  That’s  why  incon‐
sistent  verdicts  within  a  single  criminal  prosecution  do  not 
work  in  a  defendant’s  favor.  See,  e.g.,  Bravo‐Fernandez  v. 
United States, No. 15–537 (U.S. Nov. 29, 2016). 
    Standefer did not cast doubt on Yates. The considerations 
that  led  the  Court  to  abjure  nonmutual  preclusion  in  the 
criminal–criminal sequence do not pertain to mutual preclu‐
sion  in  the  civil–criminal  sequence.  Many  a  civil  decision  is 
fully explained (as Judge Leinenweber’s was), and all are re‐
viewable on appeal. The Supreme Court understands mutu‐
al preclusion not just as a judicial work‐saving device but as 
a matter of right for the litigants involved. See, e.g., Federated 
Department Stores, Inc. v. Moitie, 452 U.S. 394 (1981). 
    This  is  so  even  when  one  of  the  litigants  is  the  United 
States. See, e.g., Montana v. United States, 440 U.S. 147 (1979); 
United States v. Stauffer Chemical Co., 464 U.S. 165 (1984). The 
prosecutor’s  brief  in  our  case  tells  us  that  allowing  Judge 
Leinenweber’s  decision  to  foreclose  the  criminal  charges 
would cause the United States either to pour extra resources 
into civil suits, disrupting its litigation strategy, or to forego 
or postpone such suits pending the outcome of criminal cas‐
es. Similar arguments were made by the Solicitor General in 
Montana  and  Stauffer  Chemical,  where  the  United  States 
maintained  that  the  outcome  of  a  poorly  litigated  civil  case 
(perhaps  pursued by a single Assistant United States Attor‐
ney in some remote outpost) should not be allowed to block 
a new suit that has the Department of Justice’s full attention 
and may be designed to serve a vital public goal. But the Jus‐
tices had none of this. They concluded that ordinary rules of 
preclusion  apply  to  the  United  States  and  that  the  Depart‐
ment of Justice must navigate around established legal rules, 
6                                           Nos. 15‐2477 & 15‐2485 

rather  than  the  rules  giving  way  to  bureaucratic  conven‐
ience. (The Court made an exception for offensive nonmutu‐
al  issue  preclusion  in  United  States  v.  Mendoza,  464  U.S.  154 
(1984), again reflecting Standefer’s conclusion that nonmutual 
preclusion is a matter of wise policy rather than of litigants’ 
entitlements.) 
    There is of course a potential for nonmutuality in the civ‐
il–criminal sequence—but it is the United States that prefers 
a  situation  in  which  it  can  win  but  not  lose.  The  United 
States filed the civil suit seeking damages and hoped to en‐
joy the fruits of victory. But it tells us that a loss meant little, 
because after losing it could pursue the criminal prosecution 
and  ask  a  different  judge  or  jury  to  reach  a  different  out‐
come. The principal stakes in both the civil and criminal cas‐
es are money. Six months in prison are not to be sneezed at, 
but the main contest has been about recompense for Oliva’s 
death and the oil released from the barge. What would have 
been  labeled  “damages”  in  the  civil  case  is  called  “restitu‐
tion”  in  the  criminal  case,  but  the  money  covers  the  same 
losses  either  way.  And  had  the  criminal  case  gone  to  trial 
first and defendants been acquitted, the United States doubt‐
less would be arguing that it could still pursue civil remedies 
because of the different burdens of persuasion. See, e.g., One 
Lot  Emerald  Cut  Stones  v.  United  States,  409  U.S.  232,  234–35 
(1972); Helvering v. Mitchell, 303 U.S. 391, 397–98 (1938). 
    Every  litigant  would  like  multiple  chances  to  win;  that’s 
what the United States is claiming, while it contends that for 
Egan and Egan Marine any one loss would be dispositive (at 
least  for  financial  issues).  And,  by  bringing  the  civil  case 
first, the United States received the benefit of civil discovery, 
which is more extensive than that allowed in criminal prose‐
Nos. 15‐2477 & 15‐2485                                                7 

cutions by Fed. R. Crim. P. 16—discovery that it could put to 
use  in  the  criminal  case  as  well  as  the  civil  one.  We  under‐
stand  why  the  United  States  seeks  these  advantages  but  do 
not think it entitled to them, without the detriment of being 
bound  by  the  civil  judgment  if  it  loses.  If  it  fails  to  show 
some  fact  in  the  civil  suit  by  a  preponderance  of  the  evi‐
dence,  it  is  precluded  from  trying  to  show  the  same  thing 
beyond a reasonable doubt. 
    Judge  Zagel  stated  that,  even  if  issue  preclusion  applies 
in  the  civil–criminal  sequence  (as  we  have  concluded  it 
does),  he  would  exercise  discretion  not  to  use  that  doctrine 
in  this  prosecution.  He  did  not  say  where  that  discretion 
comes from  or address  the significance of decisions such as 
Federated Department Stores that reject judicial efforts to treat 
rules  of  preclusion  as  dispensable  whenever  judges  prefer 
another outcome. See 452 U.S. at 399–402. 
    Normal rules of preclusion have some flex. For example, 
“[a]  new  determination  of  the  issue  [may  be]  warranted  by 
differences in the quality or extensiveness of the procedures 
followed in the two courts”. Restatement (Second) of Judgments 
§28(3). In other words, if the first forum’s procedures do not 
conduce  to  sufficiently  reliable  decisions,  the  second  forum 
may decide that it is best to determine the issue anew. This is 
what  Alexander  said  about  the  difference  between  adminis‐
trative adjudication and criminal litigation. But Judge Zagel 
did not conclude that Judge Leinenweber had conducted the 
civil trial unreliably or that any of the other exceptions in Re‐
statement  §28  had  been  established;  he  simply  announced 
that  he  would  disregard  the  civil  judgment  because  that 
course seemed best to him. That’s not an appropriate way to 
treat the outcome of a properly conducted federal civil trial. 
8                                        Nos. 15‐2477 & 15‐2485 

    Egan Marine was the only defendant in the civil suit. The 
United  States  maintains  that  Egan  therefore  cannot  receive 
the benefit of the judgment, which it sees as the sort of non‐
mutual issue preclusion forbidden by Standefer. (The United 
States also contends that Egan forfeited his entitlement to the 
benefit of issue preclusion, but he preserved his position by 
telling the district court that he was adopting Egan Marine’s 
arguments on issue preclusion.) 
    Standefer  used the word “nonmutual” to refer  to  the use 
of  preclusion  across  different  persons,  so  that  A’s  victory 
over C in one case would imply B’s victory over C in another. 
But the law of preclusion has long recognized that if A and B 
are in a contractual relation (“in privity” as judges often say) 
then  they  are  entitled  to  the  same  treatment  under  normal 
principles of mutual preclusion. Egan and Egan Marine were 
in such a relation. Indeed, in the civil suit the United States 
contended that Egan Marine was vicariously liable for Egan’s 
acts precisely because of their employment relation. The civil 
suit  was  about  Egan’s  conduct,  which  was  attributed  to  his 
employer, and Judge Leinenweber’s core finding (which we 
quoted  earlier)  was  that  the  United  States  had  not  shown 
that Oliva was using a propane torch at all, let alone that in 
using  a  torch  he  was  following  Egan’s  directive.  When  a 
court rejects a claim of vicarious liability based on a worker’s 
conduct, the worker is as much entitled to the benefit of that 
judgment  as  is  the  employer.  Muhammad  v.  Oliver,  547  F.3d 
874 (7th Cir. 2008); Restatement §51. Cf. Taylor v. Sturgell, 553 
U.S.  880,  893–95  (2008)  (canvassing  situations  in  which  a 
nonparty gets the benefit of a judgment). Having argued in 
the civil suit that Egan Marine was liable for Egan’s conduct, 
the United States cannot now treat Egan and the corporation 
as strangers to each other. 
Nos. 15‐2477 & 15‐2485                                                9 

    Another  way  to  see  this  is  to  recall  that  Standefer  dealt 
with  considerations  unique  to  nonmutual  preclusion  in 
criminal litigation: acquittals are unexplained and unreview‐
able  on  appeal.  Judge  Leinenweber’s  decision,  by  contrast, 
was  accompanied  by  an  opinion  and  reviewable  in  this 
court—though  the  United  States  chose  not  to  appeal.  It  is 
much easier to see why a reviewable civil finding that X has 
not been shown by a preponderance of the evidence should 
foreclose  a  contention  that  X  is  true  beyond  a  reasonable 
doubt than it is to carry one criminal acquittal over to a dif‐
ferent case. 
    Because  both  Egan  and  Egan  Marine  are  entitled  to  the 
benefit of the civil judgment, we need not discuss any of the 
remaining issues. The convictions are reversed, and the case 
is remanded for the entry of judgments of acquittal.